Case 1:18-cv-02948-PAB-NRN Document 26 Filed 03/20/19 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No. 18-cv-02948-PAB-NRN

  JEFFREY T. MAEHR,

  Plaintiff,

  v.

  U.S. STATE DEPARTMENT, U.S.,

  Defendant.

                                    APPOINTMENT ORDER

  N. Reid Neureiter
  United States Magistrate Judge

          This matter is before the Court sua sponte upon review of the docket. In light of

  the complexities of this case, including statements by the United States that this case

  involves issues of first impression relating to the forfeiture of a citizen’s passport due to

  outstanding tax liability, and in accordance with D.C.COLO.LAttyR 15 of the U.S. District

  Court’s Local Rules, the Court hereby determines that Plaintiff Jeffrey Maehr merits

  appointment of counsel. The Court is satisfied that the following factors and

  considerations, as set forth in D.C.COLO.LAttyR 15(f)(1)(B) have been met:

       1) the nature and complexity of the action;

       2) the potential merit of the claims or defenses of the unrepresented party;

       3) the inability of the unrepresented party to retain an attorney by other means; and

       4) the degree to which the interests of justice, including the benefits to the court, will
          be served by appointment of counsel.

          Accordingly, it is hereby ORDERED that, pursuant to D.C.COLO.LAttyR 15(f)(2),

  and conditioned upon Plaintiff’s acceptance of the appointment, Sean Gallagher and the
Case 1:18-cv-02948-PAB-NRN Document 26 Filed 03/20/19 USDC Colorado Page 2 of 2




  Polsinelli law firm are appointed counsel to represent the unrepresented party in this

  civil matter. The Clerk of Court is directed to mail a copy of this order to Mr. Gallagher

  and Polsenelli at 1401 Lawrence St #2300, Denver, CO 80202.

  Dated at Denver, Colorado this 20th day of March, 2019.



                                                   __                                  _
                                                   N. Reid Neureiter
                                                   U.S. MAGISTRATE JUDGE
